Examiner’ Comments
This action is in response to the After Final Amendment filed on 06/06/22.
Claims 1-2 and 4-10 are pending and have been examined.
This application is claiming the benefit of prior-filed application No. PCT/JP2017/021513 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
a first elastic member configured to produce a first force sufficient to open or close the pair of clamping members and to apply a first restoring force to the drive shaft, a first slider configured to change magnitude of the first restoring force, which is to be applied from the first elastic member to the drive shaft, when the first slider is moved in the longitudinal direction relative to the drive shaft in accordance with opening or closing of the pair of clamping members, a second elastic member being configured to produce a second force that corresponds to a degree of bending or curving of the end effector and to apply a second restoring force to the drive shaft, and a second slider configured to move the elongated member and, concurrently with resulting movement of the elongated member, change magnitude of the second restoring force, which is to be applied from the second elastic member to the drive shaft, when the second slider is moved in the longitudinal direction relative to the drive shaft in accordance with bending or curving of the end effector.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731